DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10, 13, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Komori et al. [US 2008/0035865] in view of Mizoguchi et al. [US 2013/0048878].
For claim 1, Komori teaches a droplet accelerating assembly (see Figs. 13 and 14) configured to accelerate a droplet (1) ejected by a droplet generator (11 and 12), the droplet accelerating assembly comprising:
 an acceleration chamber (10) extending in a first direction parallel to an ejection direction (z direction) of the droplet, 
the acceleration chamber including: a first side connected to the droplet generator (see Fig. 1) and a fluid flow path (path of target material 1); 
an electrifier (17) in the acceleration chamber, the electrifier being configured to electrify the droplet ejected by the droplet generator into an electrified droplet (see [0046]); and 
an accelerator (18) in the acceleration chamber, the accelerator being configured to accelerate the electrified droplet (see [0047]).
Komori fails to teach a pressure controller connected to the fluid flow path of the acceleration chamber, the pressure controller being configured to adjust an internal pressure of the acceleration chamber; the acceleration chamber comprising a second side opposite the first side in the first direction, the second side including a discharge hole.
Mizoguchi teaches an acceleration chamber (chamber formed by walls 65, see Figs. 3 and 4, chamber formed by cover 81) extending in a first direction parallel to an ejection direction of the droplet, the acceleration chamber including: a first side (topside of insulator 65 and unit 62, see Figs. 3-5) connected to the droplet generator, a second side opposite (accelerator 67 and hole 67a, see Figs. 3 and 4, bottom of cover 81 and hole 81a) the first side in the first direction, the second side including a discharge hole, and a fluid flow path (path of targets 27); a pressure controller (56 and 71) connected to the fluid flow path of the acceleration chamber, the pressure controller being configured to adjust an internal pressure of the acceleration chamber (see [0080]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the configuration of the acceleration chamber and pressure control as taught by Mizoguchi to enclose the electrodes as taught by Komori, because the enclosure allows for controlling the movement of gas within the vicinity of the electrode to reduce the likelihood of dielectric breakdown, see [0045], [0046] and [0081-[0084] of Mizoguchi.
For claim 9, Komori teaches a droplet accelerating assembly (see Figs. 13 and 14) configured to accelerate a droplet (1) ejected by a droplet generator (11 and 12), the droplet accelerating assembly comprising:
 an acceleration chamber (10) extending in a first direction parallel to an ejection direction (z direction) of the droplet, 
the acceleration chamber including: a first side connected to the droplet generator (see Fig. 1) and a fluid flow path (path of target material 1); 
an electrifier (17) in the acceleration chamber, the electrifier being configured to electrify the droplet ejected by the droplet generator into an electrified droplet (see [0046]), and the electrifier including: 
an electrifying electrode having a ring shape (electrode with an opening, see [0079]) along an inner surface of the acceleration chamber, and 
an electrification power device (152, see Fig. 8) configured to apply a voltage to the electrifying electrode; and 
an accelerator (18) in the acceleration chamber, the accelerator being configured to accelerate the electrified droplet (see [0047]), and the accelerator including: 
an accelerating electrode (cylindrical cavities, see [0082]) having a ring shape along the inner surface of the acceleration chamber, and 
an acceleration power device (217, see Fig. 10) configured to apply a voltage to the accelerating electrode; and 
a main controller (20) connected to the electrifier and to the accelerator, the main controller being configured to control a degree of electrification of the electrifying electrode and a degree of electrification of the accelerating electrode (synchronization controller 20 controls the operation of the electric charge supply unit 17 and the acceleration unit 18, see [0058]).
Komori fails to teach a pressure controller connected to the fluid flow path of the acceleration chamber, the pressure controller being configured to adjust an internal pressure of the acceleration chamber; the acceleration chamber comprising a second side opposite the first side in the first direction, the second side including a discharge hole, a main controller connected to the pressure controller, the main controller being configured to control the internal pressure of the acceleration chamber.
Mizoguchi teaches an acceleration chamber (chamber formed by walls 65, see Figs. 3 and 4, chamber formed by cover 81) extending in a first direction parallel to an ejection direction of the droplet, the acceleration chamber including: a first side (topside of insulator 65 and unit 62, see Figs. 3-5) connected to the droplet generator, a second side opposite (accelerator 67 and hole 67a, see Figs. 3 and 4, bottom of cover 81 and hole 81a) the first side in the first direction, the second side including a discharge hole, and a fluid flow path (path of targets 27); a pressure controller (71) connected to the fluid flow path of the acceleration chamber, the pressure controller being configured to adjust an internal pressure of the acceleration chamber (see [0080]), a main controller (56) connected to the pressure controller, the main controller being configured to control the internal pressure of the acceleration chamber (see [0080]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the configuration of the acceleration chamber and pressure control as taught by Mizoguchi to enclose the electrodes as taught by Komori, because the enclosure allows for controlling the movement of gas within the vicinity of the electrode to reduce the likelihood of dielectric breakdown, see [0045], [0046] and [0081-[0084] of Mizoguchi.
For claim 16, Komori teaches an extreme ultra-violet (EUV) lithography apparatus (exposure unit, see [0005] and [0044]), comprising: a vessel (light source apparatus, see Fig. 1); a droplet generator (11 and 12, see Figs. 13 and 14) in the vessel, the droplet generator being configured to generate and eject a droplet (1); a droplet accelerating assembly in the vessel, the droplet accelerating assembly including:
 an acceleration chamber (10) extending in a first direction parallel to an ejection direction (z direction) of the droplet, 
the acceleration chamber having: a first side connected to the droplet generator (see Fig. 1) and a fluid flow path (path of target material 1); 
an electrifier (17) in the acceleration chamber, the electrifier being configured to electrify the droplet ejected by the droplet generator into an electrified droplet (see [0046]); and 
an accelerator (18) in the acceleration chamber, the accelerator being configured to accelerate the electrified droplet (see [0047]); 
a light source (13, see Figs. 1 and 2) in the vessel, the light source being configured to irradiate laser light onto the droplet discharged from the droplet accelerating assembly (see [0042]); and 
a reflector (15) coupled to the vessel, the reflector being configured to collect EUV light generated in the vessel (4, see Fig. 2).
Komori fails to teach a pressure controller connected to the fluid flow path of the acceleration chamber, the pressure controller being configured to adjust an internal pressure of the acceleration chamber; the acceleration chamber having a second side opposite the first side in the first direction, the second side including a discharge hole.
Mizoguchi teaches an acceleration chamber (chamber formed by walls 65, see Figs. 3 and 4, chamber formed by cover 81) extending in a first direction parallel to an ejection direction of the droplet, the acceleration chamber having: a first side (topside of insulator 65 and unit 62, see Figs. 3-5) connected to the droplet generator, a second side opposite (accelerator 67 and hole 67a, see Figs. 3 and 4, bottom of cover 81 and hole 81a) the first side in the first direction, the second side including a discharge hole, and a fluid flow path (path of targets 27); a pressure controller (56 and 71) connected to the fluid flow path of the acceleration chamber, the pressure controller being configured to adjust an internal pressure of the acceleration chamber (see [0080]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the configuration of the acceleration chamber and pressure control as taught by Mizoguchi to enclose the electrodes as taught by Komori, because the enclosure allows for controlling the movement of gas within the vicinity of the electrode to reduce the likelihood of dielectric breakdown, see [0045], [0046] and [0081-[0084] of Mizoguchi.
For claim 2, Komori teaches the electrifier includes: an electrifying electrode having a ring shape (electrode with an opening, see [0079]), the electrifying electrode extending along an inner surface of the acceleration chamber to surround the droplet ejected by the droplet generator (see Figs. 1, 13, and 14); and an electrification power device (152, see Fig. 8) configured to apply a voltage to the electrifying electrode.
For claim 5, Komori teaches the accelerator includes: an accelerating electrode having a ring shape (cylindrical cavities, see [0082]), the accelerating electrode extending along an inner surface of the acceleration chamber to surround the droplet ejected by the droplet generator (see Figs. 1, 10, 13, and 14), and the accelerating electrode including an acceleration hole through a center portion thereof (path of the target 1 and 210); and an acceleration power device (217) configured to apply a voltage to the accelerating electrode.
For claim 10, in the combination of Komori and Mizoguchi, Mizoguchi teaches a pressure sensor (72, see Fig. 3) connected to the main controller (56), the pressure sensor being configured to measure the internal pressure of the acceleration chamber, and the main controller being configured to control the pressure controller based on the internal pressure of the acceleration chamber measured by the pressure sensor (see [0080]).
For claim 13, in the combination of Komori and Mizoguchi, Mizoguchi teaches wherein the fluid flow path of the acceleration chamber includes: at least one inflow path (67c or 67a, see Fig. 3) in fluid communication with an inner portion of the acceleration chamber and an exterior of the acceleration chamber; and at least one discharge flow path (65a) in fluid communication with the inner portion of the acceleration chamber and the exterior of the acceleration chamber, at least one of the at least one inflow path and the at least one discharge flow path being connected to the pressure controller (56, see Fig. 3).
For claim 14, in the combination of Komori and Mizoguchi, Mizoguchi teaches the at least one inflow path and the at least one discharge flow path cross a center of the acceleration chamber (see path between 65b and 65c, see Fig. 3), the at least one inflow path and the at least one discharge flow path being symmetrical with respect to an axis extending in the first direction through the acceleration chamber (65b across from 65c, see Fig. 3).
For claim 18, in the combination of Komori and Mizoguchi, Mizoguchi teaches the acceleration chamber includes an insulating material (electrical insulator 65, see [0069]).
Claims 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Komori and Mizoguchi as applied to claims 1 and 9 above, and further in view of Mizoguchi et al. [US 2012/0104289, hereinafter Mizoguchi2].
For claims 3, 4, and 15, Komori teaches in Fig. 14 and 15 and [0091]-[0095] a monitor 43 to measure the position of the target and adjusting the position of the target by a position adjustment aligner 41 based on the measured position, the aligner including electromagnets spaced apart from each other along the inner surface of the acceleration chamber (62, see Fig. 17 and 18 and [0101]-[0106]), but fails teach a monitor in the acceleration chamber and adjacent to the electrifier, the monitor including monitoring electrodes spaced apart from each other along an inner surface of the acceleration chamber, and the monitor being configured to sense an electric field variation of an inner portion of the acceleration chamber to measure a position of the electrified droplet after passing through the electrifier, and an aligner on the inner surface of the acceleration chamber, the aligner being configured to correct a position of the electrified droplet after passing through the monitor.
Mizoguchi teaches a monitor (110-140, see Fig. 11) in the acceleration chamber (90) and adjacent to the electrifier (92), the monitor including monitoring electrodes (110-140) spaced apart from each other along an inner surface of the acceleration chamber, and the monitor being configured to sense an electric field variation of an inner portion of the acceleration chamber to measure a position of the electrified droplet after passing through the electrifier (see [0049]-[0054]), and an aligner (150) on the inner surface of the acceleration chamber, the aligner being configured to correct a position of the electrified droplet after passing through the monitor (see Fig. 11).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the monitor/alignment arrangement as taught Mizoguchi2 in the accelerator arrangement as taught by Komori in order to measure the position of the droplet without the need external windows in the chamber for optical position measurement to allow interchangeability and application of the accelerator device in different EUV generating units. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Komori and Mizoguchi as applied to claim 16 above, and further in view of Komori et al. [US 2011/0101863, hereinafter Komori2].
For claim 17, Komori does not teach the light source is configured to emit carbon dioxide laser light.
Komori2 teaches the light source is configured to emit carbon dioxide laser light (see [0007] and [0104]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the carbon dioxide laser light as taught by Komori2 as the laser lights source as taught by Komori because in combination with a tin target material it can reduce the masses of the targets and have a relatively high emission efficiency of EUV radiation as compared with the other LPP type light sources (see [0007] of Komori2).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Komori and Mizoguchi as applied to claim 16 above, and further in view of Chang et al. [US 11,437,161].
For claims 6 and 8, Komori teaches the accelerating electrode of the accelerator includes sub-accelerating electrodes spaced apart from one another in the first direction (se Fig. 10), but fails to teach a width of the acceleration hole of the accelerating electrode is adjustable and a separation distance between the sub-accelerating electrodes being adjustable.
Chang teaches a width of the acceleration hole of the accelerating electrode is adjustable or a separation distance between the sub-accelerating electrodes being adjustable (see col. 12 lines 35-46).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide adjustable nature of the electrodes as taught by Chang in the accelerator electrodes as taught Komori, because the parameters of the electrode plates are calibrated such that hydrogen breakdown due to an excessively high electric field does not occur.
Allowable Subject Matter
Claims 7, 11, 12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the previously cited prior art fails to teach “the accelerating electrode includes shutter portions arranged in different layers, inner edges of the shutter portions contact each other to define the acceleration hole, wherein an interference between the shutter portions does not occur while a rotation operation of each of the shutter portions is being performed, and wherein the width of the acceleration hole is adjustable based on the rotation operation of each of the shutter portions” as recited in claim 7 and similarly recited in claims 11 and 19. Claims 12 and 20 depend therefrom.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759